511 N.W.2d 447 (1994)
Nancy K. KONCHAL, Appellant,
v.
NATIONAL MUTUAL INSURANCE COMPANY, Respondent.
No. C2-93-1151.
Supreme Court of Minnesota.
February 1, 1994.
Rehearing Denied March 18, 1994.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that upon the petition of Western National Mutual Insurance Company, the decision of the court of appeals, 508 N.W.2d 228, reversing the summary judgment entered in favor of the petitioner be, and the same is, reversed and the summary judgment is reinstated. See Continental Western Insurance Company v. Klug, 415 N.W.2d 876 (Minn.1987) and Minn. Stat. § 65B.46, subd. 1 (1992).
             /s/ Alexander M. Keith
                 Chief Justice